Citation Nr: 0729087	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-24 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatic fever and 
chorea.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for rheumatic 
fever and chorea.  The Board remanded the claim for 
additional development in December 2006.      


FINDINGS OF FACT

1.  The claim for service connection for rheumatic fever and 
chorea was previously denied in an April 1947 RO decision.  
The veteran did not appeal this decision.  

2.  Evidence received since the last final decision in April 
1947 is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 1947 RO decision that denied service connection 
for rheumatic fever and chorea is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for rheumatic fever and 
chorea.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (1997).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

The veteran's claim for service connection for rheumatic 
fever and chorea was originally denied in an April 1947 
rating decision.  In a February 2004 rating decision, the RO 
found that no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
rheumatic fever and chorea (now claimed as rheumatoid 
arthritis).  However, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).    

In a decision dated in April 1947, the RO denied the 
veteran's claim for service connection for rheumatic fever 
and chorea.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Thus, the April 1947 decision became final 
because the appellant did not file a timely appeal.  

The claim for entitlement to service connection for rheumatic 
fever and chorea may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
August 2003.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records.  VA 
denied the claim because the veteran's rheumatic fever was 
found to have existed prior to service and was not aggravated 
by service.       
  
The veteran applied to reopen his claim for service 
connection for rheumatic fever and chorea in August 2003.  
The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted VA medical records dated 
from August 2003 to February 2004.  These records showed, in 
pertinent part, that the veteran had a history of rheumatic 
fever as a child.  At no time was the veteran's rheumatic 
fever and chorea shown to be aggravated by his period of 
service.  

Other newly submitted evidence includes private medical 
records dated from August 2000 to September 2004.  Among 
these records are letters from the veteran's private 
physician stating that the veteran suffered from chronic 
arthritis in his back, hands, and legs.  Other records show 
that the veteran was prescribed pain medication for his 
complaints of right hip pain and right knee pain.  

Newly submitted evidence also includes VA examinations dated 
in January 2005 and July 2005.  On VA examination in January 
2005, the veteran was found to have tenderness of all the 
joints of the elbows, wrists, fingers, and ankles, but there 
was no swelling or erythema.  There was triggering of the 
pinkies bilaterally.  His knees were non-tender.  The 
examiner reviewed the veteran's entire case file and found 
that he had capsulitis and degenerative arthritis of the 
multiple joints that were examined.  He stated that he felt 
that the veteran also had rheumatoid arthritis but could not 
state this with complete certainty.  He opined that it was as 
likely as not that the veteran's rheumatoid arthritis was 
related to service.  Because the January 2005 VA examiner 
could not find a diagnosis of rheumatoid arthritis with 
complete certainty, the veteran underwent VA examination 
again in July 2005.  Examination revealed some limitation of 
motion of extension in the cervical spine and pain on 
abduction of the shoulders.  There was left bicipital 
tendonitis.  The veteran had no evidence of active synovitis 
although there was evidence of bony hypertrophy.  There was 
some tenderness to the right ankle, left knee, and left foot, 
as well as some limitation of full flexion and extension of 
the right ankle and left knee.  Blood tests were negative for 
rheumatoid factor.  X-rays showed evidence of significant 
osteoarthritis but no bony changes consistent with rheumatoid 
arthritis.  After reviewing the entire case file, the 
examiner diagnosed the veteran with significant 
osteoarthritis.  He stated that there was no current evidence 
of active rheumatoid arthritis such as synovitis.  He opined 
that the veteran's osteoarthritis could have been exacerbated 
or related to previous rheumatic fever in service or previous 
rheumatoid arthritis.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
rheumatic fever and chorea.  Although the additionally 
submitted VA and private medical records are new, in the 
sense that they were not previously considered by agency 
decisionmakers, they are not material.  While these records 
demonstrate that the veteran received treatment for arthritis 
and had a history of rheumatic fever as a child, they do not 
show that the veteran's rheumatic fever and chorea were 
aggravated by service.  Accordingly, they do not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for rheumatic fever and chorea cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. § 
3.156(a).  

Next, the January 2005 VA examination found that the veteran 
might have had rheumatoid arthritis that was related to 
service, and the July 2005 VA examination found that the 
veteran had osteoarthritis that could have been exacerbated 
or related to previous rheumatic fever in service.  These 
records do not show evidence that the veteran's rheumatic 
fever and chorea or rheumatoid arthritis were aggravated 
during his period of service.  Thus, while this evidence is 
new, in the sense that it has not previously been considered, 
it is not material, as it does not establish a fact necessary 
to substantiate the claim, and the claim can therefore not be 
opened on the basis of this evidence.  Id.
 
Although the veteran has submitted new evidence that was not 
before the RO in April 1947, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for rheumatic fever and 
chorea since the April 1947 rating decision because no 
competent evidence has been submitted showing aggravation of 
the veteran's rheumatic fever and chorea during service.  
Thus, the claim for service connection for rheumatic fever 
and chorea is not reopened and the benefits sought on appeal 
remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, May 2006, 
and January 2007; a rating decision in February 2004; a 
statement of the case in July 2005; and a supplemental 
statement of the case in January 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

The application to reopen the claim for service connection 
for rheumatic fever and chorea is denied.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


